Case: 21-50931      Document: 00516380266          Page: 1    Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 1, 2022
                                    No. 21-50931
                                                                         Lyle W. Cayce
                                                                              Clerk
   Rachel Escamilla,

                                                             Plaintiff—Appellant,

                                       versus

   Pamela Elliott; Edwards County, Texas,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:16-CV-121


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          Rachel Escamilla was fired from her job as a jailer in Edwards County,
   Texas. She sued the county and its sheriff, Pamela Elliott, alleging a violation
   of her rights under 42 U.S.C. § 1981, the First Amendment, and provisions
   of the Texas constitution. She also claimed a malicious prosecution. The
   district court granted summary judgment to defendants, but a panel of this


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50931         Document: 00516380266               Page: 2       Date Filed: 07/01/2022




                                           No. 21-50931


   court reversed as to the Section 1981 claims. Escamilla v. Elliott, 816 F. App’x
   919, 929 (5th Cir. 2020). The panel held that the district court had erred in
   its analysis of the Section 1981 claim, but “we have not determined that
   Escamilla’s allegations necessarily otherwise state a plausible claim for relief
   or are sufficient to survive summary judgment.” Id. at 924.
           On remand, the defendants again moved for summary judgment on
   the merits of the Section 1981 claims. The district court again granted
   summary judgment. Escamilla appealed. We AFFIRM.
           We review a district court’s grant of summary judgment de novo.
   Huynh v. Walmart Inc., 30 F.4th 448, 454 (5th Cir. 2022). Section 1981
   claims lacking direct evidence, like Title VII claims, are subject to the
   McDonnell Douglas framework. Owens v. Circassia Pharms., Inc., 33 F.4th 814,
   825 (5th Cir. 2022). Under this framework, a claimant first must put on a
   prima facie case of racial discrimination. 1 Id. If she does so, the burden shifts
   to the defendants to demonstrate a “legitimate, non-discriminatory reason”
   for their actions. Id. (quoting Watkins v. Tregre, 997 F.3d 275, 282 (5th Cir.
   2021)). If such a reason is offered, the claimant must provide evidence that
   the stated reason is pretextual. Id.
           On remand, the district court concluded that Escamilla established a
   prima facie case of racial discrimination. However, the court found that
   Elliott had offered a nondiscriminatory reason for terminating Escamilla,


           1
             Though she does not appeal the district court’s conclusion that she established a
   prima facie case of discrimination, Escamilla still argues the district court erred in that
   portion of its analysis by rejecting certain comparator employees that Escamilla argues were
   conceded as such by the defendants. We disagree. The district court properly applied this
   circuit’s law in concluding that significant differences in both job responsibilities and
   reasons for termination rendered these employees improper comparators. See Ross v.
   Judson Indep. Sch. Dist., 993 F.3d 315, 322–23 (5th Cir.), cert. denied, 142 S. Ct. 216 (2021).




                                                 2
Case: 21-50931        Document: 00516380266              Page: 3       Date Filed: 07/01/2022




                                          No. 21-50931


   namely that her login credentials had been used in an unauthorized license
   plate search. The court then concluded that Escamilla had not demonstrated
   that Elliott’s reason was pretextual.
           Escamilla argues on appeal that the district court improperly weighed
   the evidence and drew impermissible inferences in favor of the defendants to
   conclude that no pretext had been shown. She contends that the following
   evidence shows that Elliott’s reason was pretextual: (1) Elliott’s failure to
   attend an administrative hearing adjudicating whether Escamilla should be
   dishonorably discharged; (2) that agency’s subsequent overturning of the
   discharge because of Elliott’s absence; (3) a no-bill from a grand jury on
   potential criminal charges against Escamilla; (4) a deputy’s recorded
   statement that “there was nothing” when he conducted an after-the-fact
   investigation into Escamilla’s conduct, despite his report to the contrary; (5)
   that deputy’s history of racist remarks; (6) another coworker’s unsupported
   insistence that Escamilla’s firing had to be because of her race; and (7) minor
   inconsistencies in Escamilla’s termination letter and the investigative report,
   including evidence that Escamilla was away from her computer when the
   incident occurred.
           We agree with the district court that this evidence does not cast
   meaningful doubt on Elliott’s decision to fire Escamilla because of a violation
   of jail confidentiality policy. 2 See Harville v. City of Houston, 945 F.3d 870,
   877 (5th Cir. 2019) (“The issue at the pretext stage is not whether the




           2
             Because we affirm the district court’s conclusion that Escamilla failed to show
   pretext under McDonnell Douglas, we do not reach Elliott’s argument that Escamilla cannot
   prevail on her Section 1981 claims against Elliott in her individual capacity. See Foley v.
   Univ. of Houston Sys., 355 F.3d 333, 338 (5th Cir. 2003) (identifying tension in our caselaw
   about the reach of Section 1981 to individuals acting in their private capacities).




                                                3
Case: 21-50931     Document: 00516380266           Page: 4   Date Filed: 07/01/2022




                                    No. 21-50931


   [defendants’] reason was actually correct or fair, but whether the
   decisionmakers honestly believed the reason.”).
          Elliott also argues that the district court erred by failing to treat as
   binding a Texas state agency’s determination that Escamilla committed no
   wrongdoing. We conclude that collateral estoppel does not apply in this
   circumstance because the issue was neither actually litigated nor identical to
   the issue presented in the other forum. See Bradberry v. Jefferson Cnty., 732
   F.3d 540, 548–49 (5th Cir. 2013).
          As to the district court’s rejection of some evidence about Elliott’s
   alleged racism, those arguments could have been but were not presented in
   her first appeal to this court. Thus, that issue is forfeited. Medical Ctr.
   Pharmacy v. Holder, 634 F.3d 830, 834 (5th Cir. 2011). AFFIRMED.




                                         4